             Case 1:17-mc-00033-EPG Document 13 Filed 05/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                 IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   UNITED STATES OF AMERICA,                           Case No.: 1:17MC00033-EPG

10               Plaintiff,                              ORDER TERMINATING WRIT OF
                                                         CONTINUING GARNISHEMENT (WAGE
11                            v.                         GARNISHMENT)
12   RUBEN ESPINO,                                       Criminal Case No.: 1:03CR05199-DAD
13               Defendant and Judgment Debtor.          (ECF Nos. 6, 9)
14   COUNTY OF TULARE,
     (and its Successors and Assignees)
15                Garnishee.

16

17          The Court, having reviewed the United States’ Application for Order Terminating the Writ of

18 Continuing Garnishment (the “Application”) (ECF No. 9), and finding good cause therefrom, hereby

19 GRANTS the Application.

20          The Writ of Garnishment (ECF No. 6) issued under this miscellaneous case number against

21 Ruben Espino is hereby TERMINATED pursuant to 28 U.S.C. § 3205 (c)(10)(A) and this case is hereby

22 CLOSED.

23          The Clerk of the Court is respectfully directed to close this case.

24 IT IS SO ORDERED.

25
        Dated:    May 14, 2020                                 /s/
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28

                                                          1

30
